DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6, 8, 10-13, 15, 17, and 19-20 are pending and examined below. This action is in response to the claims filed 5/19/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Objections to the Drawings filed on 5/19/22, regarding Objections to the Drawings are persuasive in view of Replacement Sheets filed 5/19/22.  Objections to the Drawings are withdrawn.

Applicant’s arguments, see Applicant Remarks Objections to the Claims 1-14 filed on 5/19/22, regarding Objections to the Claims 1-14 are persuasive in view of Replacement Sheets filed 5/19/22.  Objections to the Claims 1, 3-6, 8, and 10-13 are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 5/19/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments of 5/19/22. 35 U.S.C. § 101 rejections are withdrawn.
 
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 5/19/22, regarding 35 U.S.C. § 102 rejections have been fully considered and are not found persuasive.
Applicants arguments, pages 13-14, asserts the Shashua reference is completely unrelated to the object and disclosure of the present invention.  However, as stated in the interview of 5/11/22 as well as the Final Rejection of 3/21/22, as currently claimed, both inventions and disclosures are directed towards autonomous vehicle navigation systems and the ability to change/verify/adjust the controls based on different inputs. Shashua ¶450 and Fig. 14 discloses software components for processing autonomous vehicle road navigations models and communicating with autonomous vehicles.  Further clarification on differentiating software features or functions may overcome the art however as currently claimed, all elements are disclosed within the features and functions of Shashua.
Applicants arguments, pages 14-18, asserts Shashua is directed to a system of navigation controls or changes in vehicle controls for a trajectory or for an observed road condition and not including any “reconciliation” action. However, reconciliation is not defined within the specification anywhere and according to Oxford Language dictionary, Reconciliation can be defined as:
1. the restoration of friendly relations.
2. the action of making one view or belief compatible with another.
3. the action of making financial accounts consistent; harmonization.
Based on the given definitions above as well as the best understanding of the elements as claimed, path reconciliation is being interpreted utilizing BRI as a navigational validation or correction for the current travel course, i.e. making the navigational controls compatible with the path ahead.  Given that interpretation, Shashua does disclose a reconciliation action specifically within ¶410-411 and ¶443.  Simply defining the path reconciling module is configured to enable the reconciliation of the path provides no definition whatsoever or clarification as to what makes the claimed reconciliation action distinguished from the prior art.  Clarifying amendments to distinctly and explicitly define these steps and architectures may overcome the teachings of Shashua however as currently claimed the claim elements are taught by Shashua.  Therefore the 35 U.S.C. § 102 rejections are maintained.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shashua et al. (US 2017/0010618).

Regarding claim 1, Shashua discloses a system for adaptive navigation including a system for motion control for an autonomous vehicle by implementing an adaptive skeleton construct interface with different models, comprising (Abstract): 
an autonomous mode override controller configured to initiate a path reconciliation and diagnostic mode to switch a set of controls based on at least a first model and a second model (¶443 – autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively); wherein 
the autonomous mode controller is configured to switch to the first model that comprises: a lateral controller to implement selective lateral controls using an adaptive path reconstruction module to select constructs for a lateral control of the autonomous vehicle from a set of a plurality of constructs which at least comprise: a low speed construct, a high speed construct and a low and high path deviation (¶260, ¶312-316, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds, low speeds, specific lanes and even highway on/off ramps corresponding to the recited a low speed construct, a high speed construct and a low and high path deviation); wherein 
the autonomous mode controller is configured to switch to the second model that comprises: a longitudinal controller to implement selective longitudinal controls using the adaptive path reconstruction module to select constructs for a longitudinal control of the autonomous vehicle from the set of a plurality of constructs which at least comprise: a speed control construct, and a range control construct (¶260, ¶307-316, and ¶383 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs including maintaining longitudinal positioning based on map data corresponding to the recited speed and ranging controls); wherein
the autonomous mode controller comprises a path reconciling module reconcile a path based on vehicle data by a validation operation of the path for implementing one or more of the lateral or longitudinal controls without the autonomous mode controller having to perform an additional action to re-create another lateral control or longitudinal control to enable the reconcile of the path by the validation operation, by selecting one or more from an already created set of lateral or longitudinal controls for use in the validation operation based on the vehicle data: lane, trajectory, and position vehicle data (¶410-411 and ¶443 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous navigation system may validate and/or correct the current traveling course of the vehicle utilizing predetermined trajectories corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle without having to recreate controls based on a first and second model where the first and second models are lateral and longitudinal controls respectively); 
wherein 
the path reconciling module is configured to enable the reconcile of the path with a selected already created set of lateral or longitudinal controls, by using one or more vehicle interfaces for receiving controls from the one or more already created set of lateral or longitudinal controls (¶43, ¶410-411, and ¶443 -  autonomous vehicles are traveling along roads corresponding to the recited vehicle receiving controls where trajectories are transmitted over wireless communication interfaces corresponding to the recited one or more vehicle interfaces and autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively); and
wherein the path reconciling module is configured to enable the reconcile of the path with the selected already created set of lateral or longitudinal controls by using one or more sets of the plurality of constructs based on a usage context in the lateral or longitudinal controls and wherein the path reconciling module provides reconstruction of lateral or longitudinal controls to vehicle interfaces from a path planner controller that reduces memory space required for one or more usage contexts, and when switching between different variants of lateral or longitudinal controls (¶410-411 and ¶443 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous navigation system may validate and/or correct the current traveling course of the vehicle utilizing predetermined trajectories corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle without having to recreate controls based on a first and second model where the first and second models are lateral and longitudinal controls respectively where vehicle road navigation model may use map data included in sparse map 800 for determining target trajectories along road segment 1200 for guiding autonomous navigation of autonomous vehicles corresponding to the recited utilization of already created set of controls based on usage context and switching to other predetermined trajectories corresponding to the recited switching between variants of controls to save memory space), wherein 
the first model and the second model are further configured to: implement one or more different controls for switching between each different vehicle control system related to one or more vehicle dynamic operations that comprise at least steering, acceleration, and braking functions (¶410-411 and ¶633 – updating sparse map corresponding to the recited switching from external model to internal model utilizing mainly already generated map trajectories corresponding to the recited models to reduce memory and throughput where ¶968 discloses the utilization of internal systems (camera, sensors, processor, etc.) to recognize a road condition that warrants a navigational response different from one expected based on sparse map trajectory model.  The trajectories associated with the sparse maps when predetermined from the server correspond to the recited external first models and the temporary internal vehicle adjustments correspond to the recited internal secondary models and autonomous vehicles may handle some or all aspects of braking, speed control, and/or steering of the vehicle).

Regarding claims 3, 8, and 15, Shashua further discloses a method for implementing lateral and longitudinal controls by using an adaptive construct with model for an autonomous vehicle, the method comprising (Abstract): 
configuring an external processor for generating vehicle data comprising: at least trajectory and road data for initiating a path reconciliation and diagnostic override mode of the autonomous vehicle by configuring, via an adaptive path reconstruction module, a set of controls based on at least a first model of a lateral control and a second model of longitudinal control, wherein the adaptive path reconstruction module is configured (¶410-411 and ¶443 – server corresponding to the recited external processor where sparse map including trajectory and road data and the updating of that data corresponding to the recited diagnostic override and autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited adaptive path reconstruction vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively); 
to receive the vehicle data to implement a first model of a lateral control by selecting one or more constructs for lateral control from a set of a plurality of lateral constructs which comprise: a low speed construct, a high speed construct and a low and high path deviation construct (¶49, ¶260, ¶411, and ¶751 – processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviations); 
to receive the vehicle data to implement a second model of a longitudinal control by selecting one or more constructs for longitudinal control from a set of a plurality of longitudinal constructs which comprise: a speed control construct, and a range control constructs (¶49, ¶260 and ¶307-312 - processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs); and 
reconcile outputs from both an internal path generating module and an external path generating module by configuring a path by a selective use of one or more sets of already created sets of the plurality of lateral and longitudinal constructs of the first model for the lateral control, and the second model for longitudinal control without having to perform an additional operation of recreating either another lateral control model or longitudinal control model to enable the reconcile of the path based on the vehicle data by validation for the reconciled path (¶410-411 – trajectory based on the already generated sparse map corresponding to the recited already created data set where ¶968 discloses the utilization of internal systems (camera, sensors, processor, etc.) to recognize a road condition that warrants a navigational response different from one expected to update the sparse map trajectory model and ¶443 discloses the utilization of predetermined trajectories included in sparse map 800 to validate and/or correct the current traveling course of vehicle corresponding to the recited selective use of one or more already created sets of controls that are enabled based on validation of the path),
reconcile the path by the selective use of the already created set of lateral or longitudinal controls by using one or more sets of the plurality of constructs based on a vehicle usage context in the lateral or longitudinal controls for the lateral and longitudinal control of the autonomous vehicle; and reconstruct a set of lateral or longitudinal control for a vehicle interface for a path planner controller while reducing memory space required to apply one or more usage contexts, and when switching between different variants of the set of lateral or longitudinal control for switching between each different vehicle control system related to one or more vehicle dynamic operations that comprise at least steering, acceleration, and braking functions (¶410-411, ¶443, and ¶633 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous navigation system may validate and/or correct the current traveling course of the vehicle utilizing predetermined trajectories corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle without having to recreate controls based on a first and second model where the first and second models are lateral and longitudinal controls respectively where vehicle road navigation model may use map data included in sparse map 800 for determining target trajectories along road segment 1200 for guiding autonomous navigation of autonomous vehicles corresponding to the recited utilization of already created set of controls based on usage context and switching to other predetermined trajectories corresponding to the recited switching between variants of controls to save memory space where autonomous navigation includes autonomous vehicles handling some or all aspects of braking, speed control, and/or steering of the vehicle); and wherein 
the adaptive path reconstruction processor to implement the first and second models with library references that at least enable re-usability (¶43 - The predetermined road model trajectory may be retrieved from a database accessible to the autonomous vehicle where the databased corresponding to the recited library of references that at least enable reusability).

Regarding claims 4 and 11, Shashua further discloses implementing the first and second models with library references that enable re-usability and portability (¶43 - predetermined road model trajectory may be retrieved from a database corresponding to the recited library for reusability and can be accessed over a wireless communications interface corresponding to the recited portability).

Regarding claims 5, 12, and 19, Shashua further discloses the constructs have adaptable interfaces for different usage contexts derived from the autonomous driving domain analysis (¶43 and ¶410 – server may update already generated sparse maps corresponding to the recited adaptable constructs based on different environmental conditions, such as day and night, snow, rain, fog, etc corresponding to the recited different usage contexts in the driving domain, wireless communications interfaces corresponding to the recited adaptable interfaces for communicating between the server and the vehicle for determining preplanned or immediate control based on local domain usage contexts.  Based on own specification ¶24 adaptable interfaces are being interpreted utilizing BRI as data communication interfaces and therefore the utilization of the network interface to determine internal or external controls corresponds to the recited adaptable interface).

Regarding claims 6, 13, and 20, Shashua further discloses the speed and range control constructs comprise: different control designs implemented for different usages (¶260, ¶307-312, and ¶410-411 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs include building specific trajectories utilizing different speed and range controls based on environmental conditions corresponding to the recited implemented for different usages).

Regarding claims 10 and 17, Shashua further discloses the vehicle usage context comprises: low speed, high speed, and high/low path deviation maneuvers (¶260, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviation maneuvers).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hare (US 2019/0178654) discloses a SLAM localization system that utilizes path reconciliation when features in an environment need adjustments (¶184).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665